Case: 2:18-cv-01509-EAS-KAJ Doc #: 422 Filed: 02/18/21 Page: 1 of 5 PAGEID #: 22312




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


  IN RE: DAVOL, INC./C.R. BARD, INC.,               Case No. 2:18-md-2846
  POLYPROPYLENE HERNIA MESH
  PRODUCTS LIABILITY LITIGATION
                                                    JUDGE EDMUND A. SARGUS, JR.
                                                    Magistrate Judge Kimberly A. Jolson

  This document relates to:
  Johns v. CR Bard et al.,
  Case No. 2:18-cv-1509

                     OPINION AND ORDER GRANTING PLAINTIFF’S
                          MOTION TO COMPEL (ECF NO. 398)

       Before the Court is Plaintiff’s motion to compel non-party Red Oak Sales to produce a

completely unredacted email (ECF No. 398) and Red Oak’s email request for oral argument on

the motion. The issue in this discovery dispute is narrow and discrete, though the briefing and

procedural history of this issue suggests otherwise. The question is whether an attorney’s email

address and name must be disclosed when the attorney was a blind-carbon-copy (“bcc”)

recipient of an email from Red Oak to Defendant Bard, Inc. The the body of the email

has already been produced, as has the name of the law firm representing Red Oak,

Womble Bond Dickinson, LLP. However, Red Oak argues that attorney-client privilege

applies to the bcc recipient line of the email, which Red Oak redacted. For the reasons

below, Plaintiff’s motion to compel is granted and Red Oak’s request for oral argument

is denied as moot.

       “The scope of discovery is within the discretion of the trial court.” Johnson v. Hensley, 62

F. App’x 85, 86 (6th Cir. 2003). The scope of discovery is governed by Federal Rule of Civil

Procedure 26(b)(1). Fed. R. Civ. P. 26(b)(1). “Parties may obtain discovery regarding any


                                                1
Case: 2:18-cv-01509-EAS-KAJ Doc #: 422 Filed: 02/18/21 Page: 2 of 5 PAGEID #: 22313




nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case . . . .” Id. Generally, parties may not unilaterally redact information contained in

otherwise responsive documents on the grounds that the information is irrelevant. Am. Mun.

Power, Inc. v. Voith Hydro, Inc., No. 2:17-cv-708, 2020 WL 5014914, at *3 (S.D. Ohio Aug. 25,

2020). In a few cases, courts in this circuit have permitted redactions of irrelevant information,

but these redactions are “the exception rather than the rule.” Beverage Distrib., Inc. v. Miller

Brewing Co., Nos. 2:08–cv–827, 2:08–cv–931, 2:08–cv–1112, 2:08–cv–1131, 2:08–cv–1136,

2010 WL 1727640, at *4 (S.D. Ohio Apr. 28, 2010). To reach this conclusion, the Court has relied

on the emphasis of the Federal Rules of Civil Procedure on the production of “documents” as

opposed to “portions of documents.” Graff v. Haverhill N. Coke Co., No. 1:09-cv-670, 2011 WL

13078603, at *7 (S.D. Ohio Aug. 8, 2011) (discussing Federal Rule of Civil Procedure 34); see

also Fed. R. Civ. P. 45 (referencing “documents” throughout).

       The email is relevant and responsive to Plaintiff’s discovery request, and thus the entire

email must be produced.      Plaintiff subpoenaed Red Oak pursuant to Rule 45 to produce

“documents and communications” between Red Oak and “any entity that manufacturers and/or

distributes polypropylene-based implantable medical devices related to the acquisition source, use,

application, and specifications thereof of the resign, component part, and/or monofilament source

of the polypropylene.” (ECF No. 414-1 at PageID #22067.) The email is from Red Oak to Bard,

including as an attachment the Material Safety Data Sheet (“MSDS”) for PROFAX 6523

Polypropylene resin and highlighting language in the MSDS limiting the use of the resin for human

implantation. (ECF No. 414-3 at PageID #22164.) The email states: “Therefore we ask that you

acknowledge receipt of the attached MSDS and confirm to Red Oak Sales that you will determine




                                                2
Case: 2:18-cv-01509-EAS-KAJ Doc #: 422 Filed: 02/18/21 Page: 3 of 5 PAGEID #: 22314




if the MSDS language is relevant to Bard’s use of the resin in its mesh products, and if necessary,

take appropriate action.” (Id.)

        Red Oak argues to no avail that even though the email is otherwise relevant and responsive,

the bcc recipient line is properly redacted. (ECF No. 414 at PageID #22034 –35.) Red Oak argues

that although there is a general rule against redacting portions of responsive documents, an

exception exists for irrelevant portions “when there is little or no burden placed on the Court to

resolve the [discovery] dispute,” such as here where one line of redactions is at issue in a single

email. (Id. at PageID #22035–36.) True, courts consider the burden on the court, but courts have

identified two other “themes” in cases permitting redactions of portions of otherwise relevant and

responsive discovery documents: the general rule is against such redactions and normally parties

are not harmed by the production of irrelevant information. Beverage Distrib., 2010 WL 1727640,

at *4. Red Oak fails to meaningfully grapple with why this redaction is the exception to the rule,

in particular how it will be harmed by producing the email and name of the attorney in the bcc

recipient line. Red Oak’s position is essentially that so long as it is not burdensome on courts to

address the discovery dispute, redactions to otherwise responsive documents are permissible. This

is not the rule in this circuit.

        Red Oak also unpersuasively argues that the bcc recipient line is a privileged attorney-

client communication. (ECF No. 414 at PageID #22036–38.) In a federal diversity case, the law

of the state in which the federal court sits governs privileges issues, In re Powerhouse Licensing,

441 F.3d 467, 472 (6th Cir. 2006), including the forum state’s choice-of-law rules,” S. Fifth

Towers, LLC v. Aspen Ins. UK, Ltd., 763 F. App’x 401, 407 (6th Cir. 2019). Ohio applies the

approach in the Restatement (Second) of Conflict of Laws or the most-significant-relationship

approach. Am. Interstate Ins. Co. v. G & H Serv. Ctr., Inc., 861 N.E.2d 524, 526–27 (Ohio 2007).



                                                 3
Case: 2:18-cv-01509-EAS-KAJ Doc #: 422 Filed: 02/18/21 Page: 4 of 5 PAGEID #: 22315




The forum with the most significant relationship to a communication is located where the

communication took place or where a communication was received. Restatement (Second)

Conflict of Laws § 139 cmt. e (Westlaw October 2020 Update). North Carolina law governs the

privilege issue here because the specific communication at issue is the email between Red Oak

and the bcc recipient attorney, and Red Oak sent the email from North Carolina and the attorney

received the email in North Carolina.

       The bcc recipient line is not a privileged communication between an attorney and client.

If Red Oak seeks to raise attorney-client privilege for the bcc recipient line, Red Oak must show

the recipient line itself contains privileged information. See Sessions v. Sloane, 789 S.E.2d 844,

856–57 (N.C. 2016) (applying this reasoning to the subject lines of emails independently from the

email body). Red Oak makes no showing that the name of an attorney, or their email is a privileged

communication or contains privileged information. Red Oak simply argues that there is no

precedent for requiring the identity of an attorney and email address to be disclosed. This is

insufficient to meet their burden. Id. at 856 (noting the burden is on the proponent of the privilege).

       Red Oak also argues that the act of bcc’ing counsel converts the email to Bard into a

separate communication between Red Oak and its counsel (ECF No. 414 at PageID #22033), but

still Red Oak fails to show attorney-client privilege applies. The attorney-client privilege applies

if the communication was confidential and the communication was “made the course of giving or

seeking legal advice for a proper purpose.” State v. McNeill, 813 S.E.2d 797, 824 (N.C. 2018)

(quoting State v. Murvin, 284 S.E.2d 289, 294 (N.C. 1981)). Red Oak had no expectation of

confidentiality because Red Oak included Bard on the email, vitiating any confidentiality. Berens

v. Berens, 785 S.E.2d 733, 740 (N.C. 2016) (characterizing the issue as one of waiver). Red Oak

fails to explain how the bcc shows that Red Oak expected confidentiality with its counsel.



                                                  4
Case: 2:18-cv-01509-EAS-KAJ Doc #: 422 Filed: 02/18/21 Page: 5 of 5 PAGEID #: 22316




         Moreover, the email was not “sent or received for the purpose of giving or seeking legal

advice.” Isom v. Bank of Am., N.A., 628 S.E.2d 458, 411 (N.C. Ct. App. 2006). The email was

made with the purpose of notifying Bard of the MSDS and at best keeping counsel updated. But

the email itself was not sent for the purpose of seeking legal advice. The fact that an attorney is

“copied in the exchange merely for informational purposes” does not trigger the attorney-client

privilege. Id. “[A] document, which is not [already] privileged in the hands of the client, will not

be imbued with the privilege merely because the document is handed over to the attorney.” Id.

(first alteration in original) (quoting Mason C. Day Excavating, Inc. v. Lumbermens Mut. Cas. Co.,

143 F.R.D. 601, 607 (M.D.N.C. 1992)). Thus, the attorney-client privilege does not apply here. 1

         For these reasons, Plaintiff’s motion to compel (ECF No. 398) is GRANTED and

Red Oak’s request for oral argument on the motion is denied as moot.

         IT IS SO ORDERED.



2/18/2021                                               s/Edmund A. Sargus, Jr.
DATE                                                    EDMUND A. SARGUS, JR.
                                                        UNITED STATES DISTRICT JUDGE




          1
            In response to Red Oak’s assertion of attorney-client privilege, Plaintiff raises the crime-fraud exception to
the privilege. (ECF No. 398 at PageID #20981–82.) Specifically, Plaintiff alleges that the email at issue is sufficient
to show that the bcc’d counsel was on notice that Red Oak knew it was supplying Bard with non-medical grade
poSlypropylene for medical device implants. (ECF No. 420 at PageID #22231.) The proponent of the crime-fraud
exception must show by a preponderance of the evidence that “(1) the client was engaged in or planning a criminal or
fraudulent scheme when he sought the advice of counsel to further the scheme and (2) the documents contain the
privileged materials bear a close relationship to the client’s existing or future scheme to commit fraud.” Window
World, 2019 WL 3995941, at *17 (quoting In re Grand Jury, 705 F.3d 133, 152 (3d Cir. 2012)).
          Plaintiff utterly fails to satisfy this two-prong test by a preponderance-of-the-evidence standard. As stated
above, this email falls far short of a communication with counsel seeking legal advice, much less one seeking legal
advice in furtherance of fraudulent scheme. And the email hardly bears a close relationship with Defendants’
fraudulent scheme to defraud investors by securing non-medical grade polypropylene to boost the share price of
Defendants and/or their subsidiaries. (Id. at PageID #22231.) The email simply brings an MSDS to Defendants’
attention; it has no direct relationship to a scheme itself.

                                                            5
